DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15, 17, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Souriau et al PCT/FR2019/051865 see US 2021/0378101 for English Translation.

Pertaining to claim 12, Souriau et al teaches a semiconductor device, comprising: 
a semiconductor die 300 having a first surface and a second surface, wherein the semiconductor die has a thickness less than or equal to 10 µm See paragraph [0096] and [0099] where component 300 is described as being the same thickness as layer 102 which includes 10 µm, also see [0114] “preferably less than 50 µm” also note paragraph [0006] discussing prior art chips of 10 µm in thickness ie “ultra-thin package”; 
a flexible reinforcement structure 103 directly fixed to the first surface of the semiconductor die See Figure 1B; and 
a redistribution structure 200 electrically coupled to the second surface of the semiconductor die See Figure 3.

Pertaining to claim 15, Souriau et al teaches the semiconductor device of claim 12 wherein the thickness of the semiconductor die is less than or equal to 5 µm. see [0114] “preferably less than 50 µm”

Pertaining to claim 17, Souriau et al teaches the semiconductor device of claim 12 wherein the flexible reinforcement structure comprises a polymeric material, a resin, a laminate, or a combination thereof. [0098]

Pertaining to claim 21, Souriau et al teaches the semiconductor device of claim 12, further comprising a mold material 102 around at least a portion of the semiconductor die 300, wherein at least a portion of the flexible reinforcement structure 103 is attached to the mold material 102 see Figure 4.

Pertaining to claim 22, Souriau et al teaches the semiconductor device of claim 12, wherein the flexible reinforcement structure 103 is molded or cured to the first surface of the semiconductor die See Figure 1B and [0190]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Souriau as applied to claim 12 above, and further in view of Luan US 2012/0074592.

Pertaining to claim 18, Souriau teaches the semiconductor device of claim 12 but is silent regarding wherein the flexible reinforcement structure comprises at least one structural element embedded in a matrix material.  Luan teaches a flexible structure 32 attached to a die, the structure including a polymer and fibers see [0035] and Figures 2 and 3.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Luan into the device of Souriau by selecting a polymer with embedded fibers for the flexible reinforcement structure.  The ordinary artisan would have been motivated to modify Souriau in the manner set forth above for at least the purpose of minimizing the risk of cracking [0035].

Pertaining to claim 19, Souriau in view of Luan teaches the semiconductor device of claim 18 wherein the at least one structural element comprises a weave or a fiber. Luan [0035]

Pertaining to claim 20, Souriau in view of Luan teaches the semiconductor device of claim 18 wherein the at least one structural element is made of carbon or glass, and wherein the matrix material is a polymer or a resin. [0034-0035]


Allowable Subject Matter
Claims 13, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        7/15/22